DETAILED ACTION
Response to Amendment
This is a Final Office Action in response to Applicant’s Amendment filed on May 2, 2022.  Claims 1, 4, 6 and 9 have been amended.  Claims 1-10 are still pending and presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Simon et al (hereinafter, “Simon”, U.S. Pub. No. 2016/001242).
As per claim 6, Simon discloses a mining method, device and computer readable storage medium based on a blockchain, comprising:
acquiring behavior data of at least one user within a cycle (paragraph 0045; Simon discloses collecting offline or online transactions or non-transactional behaviors over a period of days, weeks, months or years);
determining a value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and a value of a rated quantity within the cycle (paragraphs 0045 and 0048; Simon discloses assigning a value to each transaction behaviors between users/participants); and
recording an identifier, the behavior data and the value of the at least one user within the cycle in the blockchain (paragraphs 0045 and 0048; Simon discloses storing information related to the transaction behaviors and values over a period or days, weeks, months or years in a distributed ledger/blockchain).
As per claim 7, Simon discloses wherein before acquiring the behavior data of the at least one user within the cycle, the method further comprises:
determining the value of the rated quantity within the cycle (paragraph 0048); and
pushing a task (i.e. transaction) to the at least one user according to the value of the rated quantity, so as to generate the behavior data when the at least one user executes the task (paragraph 0049).
As per claim 8, Simon discloses wherein before pushing the task to the at least one user, the method further comprises:
determining a task acquisition request of the at least one user (paragraph 0049).
As per claim 9, Simon discloses wherein determining the value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and the value of the rated quantity within the cycle comprises: 
determining a proportion of the behavior data of each user in the at least one user, wherein the behavior data of the at least one user are behavior data of all users included within the cycle (paragraphs 0048 and 0053); and 
determining the value corresponding to each user in the at least one user according to the proportion corresponding to the at least one user and the value of the rated quantity (paragraph 0049).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Jiang et al (hereinafter, “Jiang”, CN 115098111 A).
As per claims 1 and 10, Simon discloses a mining method, device and computer readable storage medium based on a blockchain, comprising:
acquiring behavior data of at least one user within a cycle (paragraph 0045; Simon discloses collecting offline or online transactions or non-transactional behaviors over a period of days, weeks, months or years);
determining a value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and a value of a rated quantity within the cycle (paragraphs 0045 and 0048; Simon discloses assigning a value to each transaction behaviors between users/participants); and
recording an identifier, the behavior data and the value of the at least one user within the cycle in the blockchain (paragraphs 0045 and 0048; Simon discloses storing information related to the transaction behaviors and values over a period or days, weeks, months or years in a distributed ledger/blockchain).
However, Simon does not explicitly disclose:
forwarding the behavior data from the client device to an operator server via one or more nodes of a blockchain node network; and
identifying an identifier of the at least one user in accordance with the blockchain.
Jiang discloses a personalized recommendation system and method based on block chain comprising:
forwarding the behavior data from the client device to an operator server via one or more nodes of a blockchain node network (page 3, lines 5-17; Ma discloses uploading user behavior data to a blockchain); and
identifying an identifier (i.e private key) of the at least one user in accordance with the blockchain (page 3, lines 26-29; Ma discloses a identifying a private key created for the block chain).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Simon by incorporating or implementing identifying a private key for blockchain which user behavior data is stored for improving the safety of user behavior data
As per claim 2, Simon discloses wherein before acquiring the behavior data of the at least one user within the cycle, the method further comprises:
determining the value of the rated quantity within the cycle (paragraph 0048); and
pushing a task (i.e. transaction) to the at least one user according to the value of the rated quantity, so as to generate the behavior data when the at least one user executes the task (paragraph 0049).
As per claim 3, Simon discloses wherein before pushing the task to the at least one user, the method further comprises:
determining a task acquisition request of the at least one user (paragraph 0049).
As per claim 4, Simon discloses wherein determining the value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and the value of the rated quantity within the cycle comprises: 
determining a proportion of the behavior data of each user in the at least one user, wherein the behavior data of the at least one user are behavior data of all users included within the cycle (paragraphs 0048 and 0053); and 
determining the value corresponding to each user in the at least one user according to the proportion corresponding to the at least one user and the value of the rated quantity (paragraph 0049).
As per claim 5, Simon further discloses: 
determining the identifier and behavior data of a reported user (paragraph 0048); and 
when the behavior data of the reported user are not compliant, transferring the value corresponding to the behavior data of the user to a user reporting the reported user based on the blockchain (paragraph 0045).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
7.	Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
The Office notes the following arguments:
a.  Simon fails to anticipate claim 1 of the presently claimed application because Simon does not disclose the claimed elements of acquiring behavior data of at least one user within a cycle, forwarding the behavior data from the client device to an operator service via one or more nodes of a blockchain node network, determining a value corresponding to the a least one user by the operator server within a the cycle, identifying an identifier of the at least one user in accordance with the blockchain and recording the identifier the behavior data and the value of the at least one user with in the cycle in the blockchain via the blockchain node network as recited in claim 1.  Claim 1 should be patentable over Simon and since claims 2-10 depend from allowable claim 1, claims 2-10 should also be patentable over Simon.

In response to:
a. Applicant states that Simon fails to anticipate claim 1 of the presently claimed application because Simon does not disclose the claimed elements of acquiring behavior data of at least one user within a cycle, forwarding the behavior data from the client device to an operator service via one or more nodes of a blockchain node network, determining a value corresponding to the a least one user by the operator server within the cycle, identifying an identifier of the at least one user in accordance with the blockchain and recording the identifier the behavior data and the value of the at least one user with in the cycle in the blockchain via the blockchain node network as recited in claim 1.  Claim 1 should be patentable over Simon and since claims 2-10 depend from allowable claim 1, claims 2-10 should also be patentable over Simon.  However, the Examiner disagrees.  Simon discloses a distributed ledger protocol to incentivize transactional and non-transactional commerce in which offline or online transactions or non-transactional behaviors are collected over a period of days, weeks, months or years and a value is assigned to each transaction behavior and stored in the distributed ledger (paragraphs 0045 and 0048).  Therefore, Simon teaches the acquiring behavior data of at least one user within a cycle, determining a value corresponding to the a least one user by the operator server within the cycle, and recording the identifier the behavior data and the value of the at least one user with in the cycle in the blockchain via the blockchain node network as recited independent claims 1, 6 and 10.   
Simon was not relied upon to teach the elements forwarding the behavior data from the client device to an operator service via one or more nodes of a blockchain node network and identifying an identifier of the at least one user in accordance with the blockchain and is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
May 14, 2022